CUNNINGHAM, C. J.
The respondent was charged, in a complaint filed in the justice court, with having wilfully, unlawfully, feloniously and maliciously made an aperture in a wooden pipe-line, “with the intent, then and there, to injure the same.” On September 2, 1919, the charge was examined into, and the court entered the following order of commitment:
“It appearing to me that the crime of malicious mischief, a felony, to'wit, the making of an aperture in a wooden pipe-line, being a pipe of a structure used to conduct the water for agricultural purposes, has been committed, to wit, in Lelie Canyon (etc.), Cochise county, state of Arizona, on or about the thirteenth day of April, 1919, and that there is sufficient cause to believe Charles Gardner, Sr., guilty thereof.”
The order holding Charles Gardner, Sr., to answer for said crime in the superior court of said county, follows with the’usual order fixing bail. The information, so far as is material to this appeal, is as follows:
*604“ . . . Charles Gardner, Sr., accused by the county attorney of Cochise county ... by this information of the crime of maliciously injuring and cutting a pipe-line, committed as follows: That said Charles Gardner, Sr., on or about the thirteenth day of April, 1919, . . . did then and there willfully, unlawfully, feloniously and maliciously make an aperture in a wooden pipe-line, with intent then and there to injure the same; the said wooden pipe-line being then and there a structure erected and used for the purpose of conducting water for agricultural purposes, ...” etc.
The defendant filed the following motion to the information :
“Comes now the defendant, and moves the court to set aside the information herein upon the grounds that before the filing thereof the defendant had not been legally committed by a magistrate.”
The court first denied the motion. Thereafter, on October 3, 1919, the court granted the motion and set aside the information. From such order, the state has appealed.
The appellant informs us that the defendant, in support of his motion, successfully contended in the lower court that the commitment did not state any crime known to the law. The respondent does not appear, and we will consider the record from the viewpoint suggested by the Attorney General.
The commitment is substantially in the form required by section 885, Penal Code of Arizona of 1913, if it is stated generally therein the nature of the crime for which the defendant is held to answer, and as nearly as may be, the time and place where the same was committed. There is nothing in the office which a commitment is designed to perform, requiring a detailed statement of the circumstances attending the commission of the crime, other than the time and place of the alleged criminal act. It is intended merely as a protection to the officer executing it, and as showing the authority upon which he restrains the *605accused person of his liberty, and as furnishing the county attorney authority to inform against such accused person, charging him with the commission of a crime, the general nature of which is referred to in the commitment.
If, in the commitment, the description of the nature of a statutory crime points with certainty to the statute on the subject, there is a reasonable inference that such description indicates the existence of all the essentials of the offense. Fertig v. State, 14 Ariz. 540, 133 Pac. 99, sustains this view. See 14 Ariz. 545, 133 Pac. 99, and cases cited. In Quayle v. State, 19 Ariz. 91, 165 Pac. 331, we held, in substance, that if the commitment contains references which reveal certainly, definitely and exactly the charge for which the accused is committed, and the information charges the commission of the offense so revealed in the commitment, in such case the commitment is sufficient-authority for the filing of the information, and it will not he dismissed.
The commitment here involved states generally that the accused is held to answer a crime described as “malicious mischief, a felony, to wit, the making of an aperture in a wooden pipe-line, being a pipe of a structure used to conduct the water for. agricultural purposes.” Without any doubt, such description of the offense for which the accused is held to answer is no other than the offense defined in section 616, Penal Code of Arizona of 1913, chapter entitled “Malicious Mischief.” Such description points directly, definitely and certainly to such statute, and such offense is the offense examined into and charged in the information. It is true that the commitment does not state the purpose or intention moving the defendant to make the aperture in the pipe-line, but that was not necessary to the description of the offense in the commitment. An allegation of intent is necessary to *606charge the crime denounced hy the statute, and that allegation appears in the information.
The commitment reasonably states the facts which section 885, Penal Code of Arizona of 1913, requires to be stated to authorize the filing of an information charging the commission of a crime defined in section 616, • Penal Code of Arizona of 1913, and the court erred in ruling that the defendant had not been granted a preliminary examination of the offense charged in the information. The ruling is reversed, and the cause remanded, with instructions to.take such further proceeding in the matter as the law in such cases provides. ,
Reversed and remanded.
ROSS and BAKER, JJ., concur.